     Case 2:19-cv-02306-KJM-CKD Document 41 Filed 09/11/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MORRIS CM ENTERPRISES, LLC,                     No. 2:19-cv-02306-KJM-CKD
12                      Plaintiff,
13           v.                                       ORDER
14    WINGSTOP FRANCHISING, LLC,
15                      Defendant.
16
      ___________________________________
17
      WINGSTOP FRANCHISING, LLC,
18
                        Counterclaimant,
19
             v.
20
      MORRIS CM ENTERPRISES, LLC,
21
                         Counter-Defendant.
22

23          On June 1, 2020, the magistrate judge filed findings and recommendations, which
24   contained notice to the parties that any objections to the findings and recommendations were to be
25   filed within fourteen days. ECF No. 38. No objections were filed.
26          The court presumes that any findings of fact are correct. See Orand v. United States,
27   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed
28
                                                      1
     Case 2:19-cv-02306-KJM-CKD Document 41 Filed 09/11/20 Page 2 of 3

 1   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law
 2   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
 3   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 4   supported by the record and by the proper analysis.
 5           Accordingly, IT IS ORDERED that:
 6           1.     Wingstop Franchising LLC’s amended motion for default judgment (ECF No. 30)
 7                  is GRANTED.
 8           2.     Judgment on the counterclaim (ECF No. 5) is entered in Wingstop Franchising
 9                  LLC’s favor and against Morris CM Enterprise, LLC.
10           3.     Morris CM Enterprise, LLC, its officers, agents, servants, employees, and
11                  attorneys, and all persons in active concert or participation with any of them, are
12                  permanently enjoined from:
13                  a.     Using the following trademarks, or any trademark, service mark, logo or
14                         trade name that is confusingly similar to any of the following trademarks,
15                         in connection with operating any restaurant or for any other purpose:
16                            i.   Wing-Stop (block letters) ®, registration no. 2,121,699, registered
17                                 December 15, 1997;
18                           ii.   WING-STOP THE WING EXPERTS & Design (Original Logo) ®,
19                                 registration no. 2,422,672, registered January 23, 2001;
20                          iii.   WING-STOP THE WING EXPERTS & Design (2014 Logo) ®,
21                                 registration no. 4,720,379, registered April 14, 2015;
22                           iv.   WING-STOP THE WING EXPERTS & Design (in color) (2014
23                                 Logo) ®, registration no. 4,842,661, registered October 27, 2015;
24                           v.    WINGSTOP (block letters) ®, registration no. 3,054,484, registered
25                                 January 31, 2006;
26                           vi.   THE WING EXPERTS (block letters) ®, registration no.
27                                 3,087,485, registered May 2, 2006; and
28   /////
                                                       2
     Case 2:19-cv-02306-KJM-CKD Document 41 Filed 09/11/20 Page 3 of 3

 1                      vii.   THE BONELESS WING EXPERTS (block letters) ®, registration
 2                             no. 3,185,734, registered December 19, 2006;
 3               b.    Using Wingstop’s copyright protected material, including but not limited
 4                     to:
 5                        i.   Manuals used in the development, operation, and marketing
 6                             activities of a Wingstop restaurant, including, but not limited to, the
 7                             Operations Manual;
 8                       ii.   Training materials;
 9                      iii.   Restaurant plans and specifications;
10                      iv.    Menu board designs and graphics;
11                       v.    Product identification posters and photographs;
12                      vi.    Advertising and marketing materials;
13                      vii.   Labels, forms, and reports provided by Wingstop; and
14                     viii.   Computer software developed by Wingstop or as works for hire for
15                             use in the operation of the restaurants in connection with the
16                             operation of any restaurant or for any other purpose;
17               c.    Using Wingstop’s confidential and proprietary information (regarding,
18                     among other things, customers, marketing plans and information, prices,
19                     recipes, operating systems, suppliers, and similar information with respect
20                     to products or services of Wingstop) in connection with the operation of
21                     any restaurant or for any other purpose; and
22               d.    Identifying their former Wingstop restaurant as a current or former
23                     Wingstop restaurant.
24   DATED: September 10, 2020.
25

26

27

28
                                                     3
